Berry and Vanderburgh, JJ.,
{dissenting.) If we do not misapprehend the majority opinion, it proceeds upon the ground that a creditor’s “release” in the terms of the statute is sufficient; but that inasmuch as the insolvent’s discharge is effected by the judgment, and not by the “release,” if the “release” contain provisions in addition to and beyond the terms of the statute, the legal operation of the judgment is not thereby affected. If this latter position is not sound, the conclusion based upon it in the majority opinion must be wrong; if it is sound, then the assignee in this case was entirely right in his position that the release which he was entitled to receive before paying a dividend should follow the terms of the statute; and if he was right, why should he have been put in the wrong by being required to accept a release which, in addition to the terms of the statute, contained other provisions which the statute does not mention ? To say that as the legal operation of the judgment is not affected by these additional provisions of the release, neither the assignee nor the estate which he represents is substantially aggrieved by being required to accept a release containing them, seems to us a non sequitur.
The assignee, being entirely ready to do what the statute requires, and therefore being entirely in the right, is brought up upon an order to show cause, and compelled to do what he was willing to do of *99his own motion, and something more, which, as the majority opinion in effect holds, was entirely superfluous; whereas, the assignee being all the while entirely in the right, the order to show cause should have been discharged, with costs to him. But as the matter stands, he has been put to wholly unnecessary trouble and expense, and, as a matter of common prudence, has been compelled to take an appeal to this court in order (if not completely to protect himself) to reduce the risk of complying with the order of the court below; and all this when he was entirely right in the first place.
We think that the assignee should be vindicated here by the reversal of the action of the court below. We should not say so much if this were an indifferent question of ordinary practice. But, as very sensibly suggested by the counsel for the assignee, we think it a matter of no little practical and substantial importance that assignees under our insolvent act should be permitted to obey the statute, and require and accept releases in the terms of the statute, and without being embarrassed by being required to investigate and determine whether provisions wholly beyond the terms of the statute are or are not safe and proper to be inserted in the release.